DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on August 11, 2022.
Claims 1-3, 8-9, 11-13, 34-35 are pending in the current application.
Claims 1-3, 9 and 13 are amended.
Claims 14-33 are cancelled.
Claims 34-35 are newly added.

Response to Arguments
Applicant's remarks filed on August 11, 2022, pages 6, regarding the objection to the Abstract have been fully considered, but they are not persuasive as the Abstract exceeds 150 words. Correction is required.

Applicant's remarks filed on August 11, 2022, pages 10-11, regarding the rejection of claims 1, 8 & 15 under 35 USC 102 have been fully considered, and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 102 as being anticipated by Joshi et al. (WO 2011/130186 A1) (hereinafter Joshi) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claim 1, wherein Applicant’s newly-recited limitations are addressed by Joshi for the reasons as outlined below.

Applicant’s remarks filed August 11, 2022, page 8-9, with respect to the rejection of the dependent claims 6-7, 9 & 13 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because Joshi discloses claim 1. Therefore claims 6-7, 9 & 13 are also rejected for the similar reasons as outlined below. 

Specification
The abstract of the disclosure is objected to because the Abstract is greater than 150 words. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (WO 2011/130186 A1) (hereinafter Joshi).

Regarding claim 1, Joshi discloses a decoder [Paragraph [0042], Fig. 3, Decoder] comprising:
circuitry [Paragraph [0185], ASIC and DSPs, as circuits] configured to 
receive a bitstream [Paragraph [0098] & [0123], Video decoder receiving video data in a bitstream], the bitstream comprising a picture, including a rectangular array of coded blocks [Paragraph [0098] & [0121]-[0123], Encoded bitstream with encoded macroblocks for a picture], the rectangular array of coded blocks having been encoded at an encoder by forming a block based geometric partition defined by a plurality of orthogonal block boundaries within the array [Paragraph [0085] & [0150]-[0154], Figs. 8-9, Encoding blocks within nonrectangular partitions of the block forming pluralities of orthogonal block boundaries within block 170 and 180, as array] by assigning a first plurality of blocks in the array determined to be on one side of an angled line segment a first common motion vector and by assigning a second plurality of blocks in the array determined to be on the other side of the angled line segment a second common motion vector different than the first common motion vector [Paragraph [0085], [0150]-[0154] & [0163]-[0167], Figs. 8-9, Encoding blocks within nonrectangular partitions of the block, and determining which sub-blocks, as plurality of blocks are neighboring partitions 222 and 224 using motion partition line as angled line, calculating motion vector predictors for each of partitions 222 and 224 by selecting a median motion vector predictor of each partition, and encoding the assigned motion vector for each partition]; and
reconstruct the array of blocks by decoding the blocks in the first plurality using the first common motion vector and the blocks in the second plurality using the second common motion vector, whereby the block based geometric partition defined by a plurality of orthogonal block boundaries in the array is reconstructed [Paragraph [0098], [0121]-[0123], [0150]-[0154] & [0171]-[0172], Reconstructing video blocks by decoding and using first and second motion vectors for first and second partition, respectively, wherein orthogonal block boundaries, or right angle boundaries are reconstructed as seen in Figs. 4 & 8-9].

Regarding claim 2, Joshi discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
Furthermore, Joshi discloses wherein the first plurality of blocks includes blocks sized 2x2 or greater [Paragraph [0150]-[0154] & Figs. 8-9, Partitions on left side of lines 172/182 containing transform blocks of 4x4 and 8x8].

Regarding claim 3, Joshi discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
Furthermore, Joshi discloses wherein the second plurality of blocks includes blocks sized 2x2 or greater [Paragraph [0150]-[0154] & Figs. 8-9, Partitions on right side of lines 172/182 containing transform blocks of 4x4 and 8x8]..

Regarding claim 8, Joshi discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
Furthermore, Joshi discloses wherein the block level geometric partitioning mode is signaled in the bitstream [Paragraph [0068] Techniques described pertain to geometric motion partitioning, with information communicated over channel 16 including syntax information].

Regarding claim 11, Joshi discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
Furthermore, Joshi discloses of further comprising:
an entropy decoder processor configured to receive the bit stream and decode the bitstream into quantized coefficients [Paragraph [0122]-[0129] & Figs. 3, Decoder receiving bitstream with encoded coefficients];
an inverse quantization and inverse transformation processor configured to process the quantized coefficients including performing an inverse discrete cosine [Paragraph [0122]-[0129] & Figs. 3, Decoder having inverse transform and invers quantization unit];
a deblocking filter [Paragraph [131], deblocking filter may be applied]; a frame buffer [Paragraph [0131], frame store, as frame buffer]; and
an intra prediction processor [Paragraph [0122]-[0129] & Figs. 3, Decoder having intra prediction unit 74].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (WO 2011/130186 A1) (hereinafter Joshi) in view of Thrasher (US 2003/0076325 A1) (hereinafter Thrasher).

Regarding claim 9, Joshi discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
Furthermore, Joshi discloses wherein the block is partitioned into the first plurality of blocks  and the second plurality of blocks along a line segment [Paragraph [0085], [0150]-[0154] & [0163]-[0167], Figs. 8-9, Encoding blocks within nonrectangular partitions of the block, and determining which sub-blocks, as plurality of blocks are neighboring partitions 222 and 224 using motion partition line as angled line, calculating motion vector predictors for each of partitions 222 and 224 by selecting a median motion vector predictor of each partition, and encoding the assigned motion vector for each partition].
However, Joshi does not disclose wherein the line segment is characterized by a location specifying the upper left comer location of the block or an upper right comer location of the block.
Thrasher teaches wherein the line segment is characterized by a location specifying the upper left comer location of the block or an upper right comer location of the block [Paragraph [0036], The particular screen region 125 of FIG. 3C has the straight line segment 205 passing through the lower right hand section of the screen region 125, as it does for the screen region 125 identified in FIG. 2 by region row R3 and region column C2. The expression A*x+B*y+C at each of the four corners of the screen region 125 of FIG. 3C where the constants A, B, and C are determined as indicated above for the straight line segment 205 and is positive for three of the corners as indicated by the “(+)” symbol near the lower left hand comer, the upper left hand comer, and the upper right hand corner of this screen region 125].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Joshi to integrate and implement straight line segment rasterization for geometric motion partitioning of Thrasher as above, to focus on the portion of the line within the region currently being processed rather than a traditional technique of starting at the beginning of the line segment and processing to the end, crossing potentially many different regions (Thrasher, Paragraph [0007]).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (WO 2011/130186 A1) (hereinafter Joshi) in view of Divorra Escoda et al. (US 2009/0196342 A1) (hereinafter Divorra).

Regarding claim 12, Joshi discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
However, Joshi does not disclose the particulars of claim 12.
Divorra teaches wherein the bitstream includes a parameter indicating whether block level geometric partitioning mode is enabled for the block [Paragraph [0107], The use of 8×8 “Geometric Mode” blocks may also be enabled or disabled depending on complexity factors. A high level syntax, as parameter, can be signaled in order to indicate whether 8×8 “Geometric modes” are used or not].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Joshi to integrate and implement syntax signaling for geometric motion partitioning of Divorra as above, to support geometric motion partitioning and indicate whether geometric mode blocks are enabled or disabled (Divorra, Paragraph [0107]).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (WO 2011/130186 A1) (hereinafter Joshi) in view of An et al. (US 2018/0063528 A1) (hereinafter An).

Regarding claim 13, Joshi discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
However, Joshi does not disclose the particulars of claim 13.
An teaches wherein the block forms part of a quadtree plus binary decision tree [Paragraph [0033], Combining the quadtree and binary tree structure, which is called as quadtree plus binary tree (QTBT) structure wherein a block is firstly partitioned by a quadtree process, where the quadtree splitting can be iterated until the size for a splitting block reaches the minimum allowed quadtree leaf node size or the quadtree partitioning process reaches a maximum allowed quadtree depth].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Joshi to integrate and implement the quadtree plus binary tree structure of Thrasher as above, to balance the complexity and coding efficiency (An, Paragraph [0033]).

Allowable Subject Matter
Claims 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including the interrelationships and all of the limitations of the base claim and the elements with respect to: wherein the rectangular array is formed by a coding tree unit and each block is formed by a coding unit in the coding tree unit; and wherein each block of the rectangular array is determined to be on one side or the other side of the angled line segment depending on whether an origin pixel location of the block is on one side or the other side of the line segment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487